This action was brought to recover for legal services rendered to the defendants Joyce. A trial before a jury resulted in a verdict in the sum of one thousand two hundred dollars, upon which judgment was duly entered and defendants appealed.
It is urged by appellants that the court erred in refusing to permit them to show that the employment of the respondents was joint and that thereafter, and before suit, the respondents settled with and released certain of the joint debtors, which, in law, would release the others.
A brief resume of the facts will be helpful. Appellants were the owners of a large tract of land in King *Page 487 
county, which was included in a drainage district sought to be established by the county commissioners. A large number of land owners affected thereby had consulted Jay C. Allen, an attorney of Seattle, requesting him to represent them in the matter. Mr. Allen became ill and was taken to a hospital. While there, action was taken by the board of county commissioners adversely affecting the rights of appellants Joyce. John Joyce thereupon came to the respondents and hired them to look after his interests. Respondents undertook the employment and after much litigation, some of which reached this court, the project was abandoned by the county, and appellants achieved their object. Suit was brought to recover for the services rendered to the appellants. There was no allegation of any kind in the complaint indicating that the services were performed jointly with any other attorney, or that they were performed jointly for the appellants and any other persons. An answer was filed denying the allegations of the complaint and setting up, by way of affirmative defense, that the appellants, being jointly interested with some thirty-five others in opposing the establishment of the drainage district, had appointed a committee to employ counsel, and that the committee had employed Jay C. Allen, and no other. It also alleged that, while the respondents had appeared in the action, appellants had no information as to who they appeared for. Further, it is alleged that respondents had made demand upon persons interested in the litigation and that three of the parties, to avoid litigation, had settled with respondents. This was denied by reply.
[1] It will thus be seen that, by the answer, there is no claim of any kind that there was any joint employment of the respondents. The claim is that there was no employment. The issues were thus presented to the *Page 488 
jury. There was no evidence offered by appellants indicating a joint employment. Indeed, the testimony was in conformity with the answer that there was no employment save that of Mr. Allen.
Testimony was offered to show that the respondents had settled with some of the parties. It was objected to because not within the issues, and after a colloquy between court and counsel, in which apparently an application was made to amend, the evidence was refused. The proposed amendment, if it be considered as such, would not have been helpful to appellants, for it was couched in words that would deny a collective employment, being contradictory of the evidence already offered by appellants.
The question here is one of fact as to whether, under the pleadings, there was any error in the admission of evidence, and any review of the authorities would not be helpful. Pleadings should be liberally construed, it is true, yet they must be couched in language sufficiently definite to apprise opposite counsel and the court of the issues that are to be litigated. If, during trial, amendments are offered, they too should be sufficiently clear to enable the court to rule correctly thereon, and not be left in doubt as to the position of counsel.
A careful examination of the evidence does not disclose any reversible error of the trial court, and the judgment is affirmed.
   MACKINTOSH, C.J., PARKER, TOLMAN, and BRIDGES, JJ., concur. *Page 489